                       Case 3:18-cv-05945-VC Document 141 Filed 12/17/19 Page 1 of 3




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
            Dale M. Cendali, P.C.                                    United States
            To Call Writer Directly:                                                                                                 Facsimile:
               +1 212 446 4846                                        +1 212 446 4800                                             +1 212 446 4900
          dale.cendali@kirkland.com
                                                                      www.kirkland.com



                                                               December 17, 2019
            Via ECF

            Honorable Judge Vince Chhabria
            San Francisco Courthouse
            Courtroom 4 - 17th Floor
            450 Golden Gate Avenue
            San Francisco, CA 94102

                              Re:        Social Technologies LLC v. Apple Inc., No. 18-cv-05945

          Dear Hon. Judge Chhabria:

                  We write in response to Plaintiff Social Technologies LLC’s letter dated December 16,
          2019, which improperly seeks to reopen the question of whether Social Tech waived its ability to
          assert the purported trademark rights it acquired from Christopher Anthony to rebut Apple’s
          summary judgment motion. As a preliminary matter, Social Tech’s letter is procedurally
          improper. Briefing on cross-motions for summary judgment closed on November 26, 2019, and
          the Court held oral argument on December 12, 2019. Parties may not submit supplemental
          materials once their motions are filed. Local Rule 7-3(d)(1).

                   Social Tech’s letter also is wrong. Social Tech claims that it was not required to assert
          arguments as to rights acquired from Anthony in its opposition to Apple’s motion for summary
          judgment. But Apple moved to dismiss Social Tech’s entire common law claim, including any
          rights it might have acquired from Anthony. Dkt. No. 123-04, at 1, 10 & n.6. It was thus
          incumbent on Social Tech pursuant to Federal Rule of Civil Procedure 56 and Celotex Corp. v.
          Catrett, 477 U.S. 317, 322–23 (1986) to come forward with evidence and law to the contrary.

                 This was not a minor argument. Apple’s preliminary statement specifically highlighted
          the Anthony issue by stating:

                    [A]lthough Social Tech tellingly did not make its eleventh-hour acquisition of
                    Christopher Anthony’s purported rights in the MEMOJI mark part of its motion, it
                    is part of Apple’s motion because it is clear that Anthony had no valid rights to
                    assign. As this Court may recall, Anthony sought to intervene in this lawsuit. In
                    response, Social Tech argued that Anthony “fails to establish continuous use of
                    any alleged mark” and “has no trademark rights related to Memoji.” Dkt. 69, at 7–
                    8. Discovery has only confirmed this. Anthony thus had no rights to assign.



Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
          Case 3:18-cv-05945-VC Document 141 Filed 12/17/19 Page 2 of 3


Honorable Judge Vince Chhabria
December 17, 2019
Page 2

Dkt. No. 123-04, at 4 (emphasis added). Apple’s brief then had a whole portion of its fact
section dedicated to Anthony, in which Apple detailed that Anthony had not made continuous
use of his purported mark. Id., at 9. Specifically, there are no records of downloads of
Anthony’s app between July 2015 and November 2018. Id., at 9 n.3; see also Dkt. No. 125-39,
at ‘1335-36. And Anthony admitted his app was unavailable from August 2016 through at least
late October 2018, four months after Apple announced its Memoji software feature. Dkt. No.
132-04, at 9; see also Dkt. No. 125-36, at 102:4–104:13; Dkt. No. 65, at 3. Then, the very first
portion of the argument section of Apple’s brief, Section A, argued that Social Tech had no
common law rights, whether of its own making or through its assignment from Anthony. Id., at
10 & n. 4. Footnote one on page one also specifically explained that Apple was moving on all of
Social Tech’s claims, except claim number five (which is not Social Tech’s common law claim).
Id., at 1 n. 1. The footnote also explained that granting Apple’s motion would dispose of the
entire case, as Apple would drop its claim that Social Tech infringed Apple’s rights, further
confirming that Apple’s motion included Anthony. Id. Thus, Social Tech was well aware that
Apple was moving with respect to the purported common law rights Social Tech may have
received from Anthony.

        Yet, although Apple repeatedly put Social Tech on notice that it was moving for
summary judgment on Social Tech’s entire common law claim, Social Tech chose not to address
this issue or mention Anthony at all on reply. Dkt. No. 132. It thus failed to meet its burden
under Celotex and waived any arguments it might have to the contrary. Moreover, Apple’s
waiver argument should hardly have come as a surprise at the hearing. The first page of Apple’s
reply brief stated, “Social Tech does not dispute that it lacks common law rights to assert against
Apple, thus conceding its common law claims.” Dkt. No. 134, at 1. Apple’s reply brief also
explicitly noted that Social Tech “does not dispute that Anthony had no rights.” Id. at 5 n. 8.

        Of course it should also be noted that even had Social Tech not waived its ability to
counter Apple’s motion for summary judgment with respect to Anthony, the evidence in the
record is clear that Anthony had no common law rights, as he lacked the “continuing use”
necessary to maintain such rights. See Casual Corner Assocs., Inc. v. Casual Stores of Nev.,
Inc., 493 F.2d 709, 712 (9th Cir. 1974) (no continuous use, and thus no common law rights,
where there was a one year gap in use). In fact, Social Tech made this same argument when it
successfully opposed Anthony’s motion to intervene. Dkt. No. 69 at 6–8. Further, Anthony only
put his app back on the App Store after Social Tech’s app developer contacted Anthony, which
led to conversations during which Anthony was promised “a life changing, possibly lottery-type
offer” for his supposed rights. Dkt. No. 125-36, at 184:3–6; see also Dkt. No. 123-04, at 9.
Consistent with this and Social Tech’s entire approach to this litigation, Anthony’s purported
“consideration” for assigning his rights to Social Tech is a percentage of Social Tech’s recovery
from this lawsuit. Dkt. No. 125-41, at ‘870–71 ¶ 2.

        When Your Honor indicated at the summary judgment hearing that the Court was
tentatively inclined to find Social Tech’s trademark registration invalid, Social Tech switched
gears to make an argument it had both criticized and abandoned in a belated effort to avoid
summary judgment. Unsatisfied, Social Tech now takes a third chance to make its argument and
         Case 3:18-cv-05945-VC Document 141 Filed 12/17/19 Page 3 of 3


Honorable Judge Vince Chhabria
December 17, 2019
Page 3

asks for a fourth—in the form of supplemental briefing. Apple respectfully requests that Social
Tech’s letter be rejected, and Apple’s motion for summary judgment on Social Tech’s common
law claims (as well as Social Tech’s other infringement and unfair competition claims, and
Apple’s counterclaim for cancellation) be granted, just as requested in Apple’s opening brief.
Dkt. No. 123-04, at 1, 4, 10.



                                                    Sincerely,




                                                    Dale M. Cendali, P.C.
